UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7091



EMMANUEL CAJUSTE,

                                              Petitioner - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS;
ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2020-JFM)


Submitted:   December 22, 1999             Decided:   January 21, 2000


Before MURNAGHAN and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmanuel Cajuste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emmanuel Cajuste, a citizen of Haiti, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 (1994) petition for

lack of jurisdiction. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court.   See Cajuste v. Maryland Dep’t of Corrections, No.

CA-99-2020-JFM (D. Md. July 16, 1999).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 14, 1999, the district court’s records show that it was
entered on the docket sheet on July 16, 1999. It is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2